SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. _ )* Ashford Hospitality Trust, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) April 30, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.:044103109 NAME OF REPORTING PERSON:HG Vora Special Opportunities Master Fund, Ltd. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION:Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER:0 SHARED VOTING POWER:6,040,000 SOLE DISPOSITIVE POWER:0 SHARED DISPOSITIVE POWER:6,040,000 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:6,040,000 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9):6.0% TYPE OF REPORTING PERSON:OO (Cayman Islands exempted company) Page 2 of 10 CUSIP NO.:044103109 NAME OF REPORTING PERSON:HG Vora Capital Management, LLC CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION:Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER:0 SHARED VOTING POWER:6,040,000 SOLE DISPOSITIVE POWER:0 SHARED DISPOSITIVE POWER:6,040,000 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:6,040,000 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9):6.0% TYPE OF REPORTING PERSON:OO (Delaware limited liability company) Page 3 of 10 CUSIP NO.:044103109 NAME OF REPORTING PERSON:Parag Vora CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION:USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER:0 SHARED VOTING POWER:6,040,000 SOLE DISPOSITIVE POWER:0 SHARED DISPOSITIVE POWER:6,040,000 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:6,040,000 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9):6.0% TYPE OF REPORTING PERSON:IN Page 4 of 10 Item 1. (a) Name of Issuer Ashford Hospitality Trust, Inc. (the “Issuer”) (b) Address of principal executive offices 14185 Dallas Parkway, Suite 1100 Dallas, TX75254 Item 2. (a) Name of Person Filing This statement is filed by: (i) HG Vora Special Opportunities Master Fund, Ltd., a Cayman Islands exempted company (the “Fund”); (ii) HG Vora Capital Management, LLC, a Delaware limited liability company (the “Investment Manager”); and (iii) Parag Vora, an individual (“Mr. Vora”). The foregoing persons hereinafter sometimes are collectively referred to as the “Reporting Persons”.Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party.The Reporting Persons’ agreement in writing to file this statement on behalf of each of them is attached as Exhibit 1 hereto. (b) Address of principal executive offices The business office address of the Fund is Queensgate House, South Church Street, Grand Cayman, KY1-1108, Cayman Islands, and the business office address of the Investment Manager and Mr. Vora is 330 Madison Avenue, 23rd Floor, New York, NY 10017. (c) Citizenship The Fund is a Cayman Islands exempted company, the Investment Manager is a Delaware limited liability company, and Mr. Vora is a United States citizen. (d) Title of Class of Securities Common Stock, $0.01 par value per share (the “Common Stock”). (e)
